NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted October 20, 2011*
                                      Decided October 21, 2011

                                               Before

                                JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge
          
No. 11‐1315

FRANK E. STORK,                                      Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Indiana,
                                                     South Bend Division.
        v.
                                                     No. 11 CV 00004
NICHOLAS McKINLEY, et al.,
     Defendants‐Appellees.                           Robert L. Miller, Jr.,
                                                     Judge.

                                              O R D E R

       Frank Stork filed suit under 42 U.S.C. § 1983 claiming that Nicholas McKinley, a
police officer in South Bend, Indiana, and Michael Dvorak, a state prosecutor handling a
criminal case against Stork, violated his rights under the Fourth and Fourteenth
Amendments by seizing the money in his wallet when McKinley arrested him. The district




        *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1315                                                                                    Page 2

court screened the complaint and dismissed it for failure to state a claim. See 28 U.S.C.
§ 1915A(b)(1). Stork appeals, and at this stage we accept as true the allegations in his
complaint. See Tamyo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

         While booking Stork into the county jail for an unspecified crime, Officer McKinley
removed $2,907 from Stork’s wallet. McKinley allegedly said that he would be keeping the
money to punish Stork for lying to the officer before the arrest. Stork’s wallet remained at
the jail with his other personal property, but the cash did not; Stork alleges that McKinley
stole it, though he also asserts that prosecutor Dvorak “placed it into evidence.” Stork
claims that McKinley violated the Fourth Amendment by seizing the money, and that
Dvorak has deprived him of due process by not giving it back. Stork needed the money, he
says, to post bail.

       In dismissing Stork’s complaint prior to service, the district court concluded that
none of his allegations amounted to a constitutional violation. The court reasoned that
Officer McKinley seized the money during an inventory search, which is permitted under
the Fourth Amendment. The court also noted that Dvorak, as a prosecutor, is protected by
absolute immunity. On appeal Stork has abandoned his claim against Dvorak.

       Stork first challenges the district court’s conclusion that the seizure of his money did
not violate the Fourth Amendment. The court noted—correctly—that during booking
procedures the police may search a prisoner and seize items in his possession without
probable cause or a warrant. See United States v. Edwards, 415 U.S. 800, 807 (1974); Stanley v.
Henson, 337 F.3d 961, 963 (7th Cir. 2003). On appeal Stork asserts that, to satisfy the Fourth
Amendment, jailhouse inventory searches must be conducted according to standardized
procedures. See Illinois v. Lafayette, 462 U.S. 640, 645–46 (1983); United States v. Cherry, 436
F.3d 769, 774 n.2 (7th Cir. 2006). Even if Stork is correct, he does not allege that the initial
seizure of the $2,907 violated the jail’s intake procedures. Indeed, in his appellate brief he
concedes that it is standard procedure to seize an incoming prisoner’s money. Dismissal of
the Fourth Amendment claim thus was correct, since Stork’s complaint fails to state a claim.
See 18 U.S.C. § 1915A(b)(1). 

        In his appellate brief, Stork explains that after the inventory search Officer McKinley
deviated from the jail’s procedures by not depositing the money in his prison account and
not providing a receipt. If that is so, then Stork’s claim concerns a deprivation of property,
not its seizure. Yet a random and unauthorized deprivation of property cannot violate the
owner’s right to due process if state law provides an adequate postdeprivation remedy.
See Parratt v. Taylor, 451 U.S. 527, 538 (1981); Leavell v. Ill. Dep’t of Natural Res., 600 F.3d 798,
805 (7th Cir. 2010). We have held that prisoners in Indiana have an adequate remedy in the
state’s Tort Claims Act. See IND. CODE § 34‐13‐3‐13; Watkins v. Kasper, 599 F.3d 791, 798 (7th
No. 11‐1315                                                                              Page 3

Cir. 2010); Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001). So Stork could not state a
due process claim against McKinley.

                                                                                   AFFIRMED.